DETAILED ACTION
Applicant’s reply, filed 25 February 2021 in response to the non-final Office action mailed 28 August 2020, has been fully considered. As per Applicant’s filed claim amendments claims 1-5, 7-10 and 12 are pending, wherein: claim 1 has been amended, claims 2-5, 7-10 and 12 are as previously presented, and claims 6 and 11 have been cancelled by this and/or previous amendment(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “heteropoly complex anion from the group IIIA to VIA of the periodic table of the elements”, and the claim also recites “an anion from the group including phosphomolybdates, silicon molybdates, manganese molybdates, silicon tungstates, tellurium molybdates, arsenic molybdates, or a mixture thereof” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This includes claims 2-5, 7-10 and 12 as they depend from claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderoth et al. (US 6,802,988) in view of Hirozawa (US 4,743,393).
	Regarding claims 1, 5 and 7-8, Wenderoth teaches antifreeze concentrates based on alkylene glycols (instant freezing point lowering liquid), present in at least 85 wt% (col 3 ln 45-46; col 4 ln 30-33), which contain (a) from 0.05 to 10 wt% of a mixture of at least two different dicarboxylic acids, each of 3 to 16 carbon atoms, in the form of their alkali metal or ammonia salts (instant at least two saturated, aliphatic dicarboxylic acids), (b) from 0.01 to 5 wt% of one or more alkali metal, ammonium or substituted ammonium molybdates (a heteropoly complex anion ), and (c) from 0.01 to 3 wt% of a 
	Wenderoth teaches alkylene glycol based compositions comprising components (a)-(c) as set forth above (readable over instant freeze point lowering liquid, instant mixture of dicarboxylic acids, instant heteropoly complex anion, and instant azoles as set forth) and further teaches the optional inclusion of (d) (readable over instant monocarboxylic acid) and further optional corrosion inhibitors including organosilicosulfonate silicate stabilizers (readable over instant stabilizing silicate) and hard water stabilizers (i.e. 2-phosphonobutane-1,2,4-tricarboxylic acid readable over instant phosphonocarboxylic acid). Wenderoth teaches the aforementioned components and readily envisions their inclusion and as such teaches and anticipates the same claimed combination of components, in the same claimed amounts, and meets ‘consisting essentially of’.
Wenderoth teaches the above noted alkali metal, ammonium or substituted ammonium molybdates (col 1 ln 54-57) and also invites the inclusion of additional corrosion inhibitors, but does not specifically teach the molybdates is a phosphomolybdates, or a phosphomolybdate of the formula (PMo12O40)3- (claim 7). However, Hirozawa teaches the incorporation of an effective amount, preferably 0.1 to 1.0 wt%, of heteropolymolybdate compounds into polyhydroxy alcohol-based antifreeze concentrates for engines, specifically as corrosion inhibitors for aluminum parts (abstract; col 1). Hirozawa further teaches the heteropolymolybdate compounds have the structural formula [Xn+Mo12O40](8-n)-1 wherein Xn+ is P+5 (col 1 ln 25-34), preferably 12-molybdophosphate  (col 1 ln 55-56). Hirozawa teaches the concentrates having similar components to those of Wenderoth, including ethylene glycol and/or propylene glycol as polyhydric alcohols and conventional components including silicates, silicate stabilizers, various corrosion inhibitors including triazoles or thiazoles, alkali metal molybdate salts, water-soluble benzoates, and special additives including pH adjustors, etc. (col 2-4). Hirozawa and Wenderoth are analogous art and are combinable because they are concerned with the same field of endeavor, namely similar polyhydric alcohol-based antifreeze concentrates suitable for the same use, including in engines. At the time of filing, a person having ordinary skill in the art would have found it obvious to include the heteropolymolybdate compounds of Hirozawa in the concentrates of Wenderoth, either in place of or in addition to the molybdates of Wenderoth, and would have been motivated to do so as Wenderoth teaches the inclusion of molybdate compounds and invites the inclusion of additional known corrosion inhibitors and further 
	Regarding claim 2, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the alkylene glycols or derivatives thereof are selected from propylene glycol and ethylene glycol, but may further be selected from higher glycols and glycol ethers (col 3 ln 44-54).
	Regarding claims 3 and 4, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the two different saturated dicarboxylic acids preferably have 4 to 12 carbons each (col 2 ln 7-16), is preferably a mixture of succinic acid and sebacic acid (col 2 ln 17-18), and teaches that all stated carboxylic acids are present as alkali metal or ammonium salts (col 2 ln 47-50).
	Regarding claims 9 and 10, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the pH of the concentrate is usually from 6 to 11 and is established by adding an alkali metal hydroxide, ammonia or amine, etc. (col 3 ln 18-30).
	Regarding claim 12, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the antifreeze concentrates are suitable for use in cooling circulations of internal combustion engines, stationary engines, hot water circulations of central heating systems, radiators heated by electrical resistors and solar heating circulations (col 1 to col 2 ln 7).

 
Response to Arguments/Amendments
	The 35 U.S.C. 112(d) rejection of claim 11 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 8-12 as anticipated by Wenderoth et al. (US 6,802,988) is withdrawn as a result of Applicant’s filed claim amendments incorporating the subject matter of now cancelled claim 6. 
	The 35 U.S.C. 103 rejection of claims 6-7 as unpatentable over Wenderoth et al. (US 6,802,988) in view of Hirozawa (US 4,743,393) is maintained. Applicant’s arguments (Remarks, pages 4-7) have been fully considered but were not found persuasive. 	
	Applicant argues that the examples of Wenderoth are all silicate-free. This argument is not persuasive as Wenderoth clearly and explicitly invites the inclusion of alkali metal silicates and conventional organosilicosulfonate stabilizers (col 2 ln 59-65; claims) in the broader disclosure. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
ing silicate”, which is broad and undefined, and does not recite a “stabilized silicate”. Secondly, Wenderoth meets the instant claim limitation both by teaching alkali metal silicates, absent evidence to the contrary and absent claim amendments rendering a difference, and by teaching the inclusion of conventional amounts of organosilicosulfonate stabilizers.  Applicant’s conclusion that Wenderoth would not result in a silicate-containing coolant is contradictory to the teachings of Wenderoth. 
	Applicant argues that one would not combine Wenderoth and Hirozawa as they are ‘completely different’ and Hirozawa includes silicates. This argument is not persuasive as both Wenderoth and Hirozawa teach silicates. Further, Wenderoth and Hirozawa are not ‘completely different’ but rather are analogous and combinable for the reasons set forth previously and above (see rejection). 
	Applicant argues that while Wenderoth invites the inclusion of additional corrosion inhibitors these are “explicitly limited” to be selected from the group consisting of alkali metal borates, alkali metal phosphates, alkali metal chromates, alkali metal silicates, alkali metal nitrites, alkali metal nitrates, and magnesium nitrates. This argument is not persuasive. 
Firstly, Wenderoth makes no statements that other additives, or other corrosion inhibitors, cannot be included. Rather, Wenderoth states that further additives may also be included both with respect to corrosion inhibitors specifically and different types of additives in general (see col 2 ln 66-67 “in addition to said inhibitors”; col 3 ln 5-14 “further may additionally contain…”; col 3 ln 59-64 “may 
Secondly, Wenderoth teaches molybdate compounds are included (see rejection; col 1 ln 54-57) and teaches corrosion inhibition of metals including solder and aluminum is of concern (examples). Hirozawa teaches inclusion of heteropolymolybdates in antifreeze concentrates specifically to improve aluminum corrosion inhibition (abstract; col 1) and teaches their combination with alkali metal molybdates (see rejection). As set forth in the rejection, a person having ordinary skill in the art would have found it obvious to include the heteropolymolybdates of Hirozawa in the concentrates of Wenderoth either in place of or in addition to the molybdates of Wenderoth and would have been motivated to do so as Wenderoth teaches both the inclusion of molybdates compounds and also the inclusion of additional known corrosion inhibitors (including phosphates), and as Hirozawa teaches heteropolymolybdates, optionally in combination with alkali metal molybdates, allow for effective inhibition against solder and aluminum corrosion (col 1 ln 44-47).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767